 




                                                              IT IS ORDERED
                                                              Date Entered on Docket: November 28, 2018




                                                              ________________________________
                                                              The Honorable Robert H Jacobvitz
                                                              United States Bankruptcy Judge

______________________________________________________________________
                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF NEW MEXICO

In re:

JACKIE JO SCHOLTEN                                                       Case No. 7-18-12309-JL
aka Jackie Scholten
fdba Scho-View Enterprises, LLC

                         Debtor.

    DEFAULT ORDER GRANTING SPECIALIZED LOAN SERVICING, LLC RELIEF FROM
      AUTOMATIC STAY AND ABANDONMENT OF PROPERTY LOCATED AT W7280
                 MANSKE ROAD LAKE MILLS, WISCONSIN 83551

         This matter came before the Court on the Motion for Relief from Automatic Stay for the

Abandonment of Property to Specialized Loan Servicing, LLC, filed on October 22, 2018, (DOC 11)

(the “Motion”) by Specialized Loan Servicing, LLC (“Creditor”). The Court, having reviewed the

record and the Motion, and being otherwise sufficiently informed, FINDS:

         (a)      On October 22, 2018, Creditor served the Motion and a notice of the Motion (the

“Notice”) on R Trey Arvizu, III, Attorney for Debtor and Philip J. Montoya, Trustee (the “Trustee”) by

use of the Court’s case management and electronic filing system for the transmission of notices, as

authorized by Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on the Debtor Jackie Jo Scholten, by

United States first class mail, in accordance with Bankruptcy Rules 7004 and 9014.

8015-098-B 6753285.docx mdb
     Case 18-12309-j7          Doc 15   Filed 11/28/18    Entered 11/28/18 11:26:09 Page 1 of 5
 

         (b)      The Motion relates to the property located at W7280 Manske Road Lake Mills,

Wisconsin 83551, more fully described as:

                  Lot 1 of Certified Survey Map No. 3454 recorded in Volume 15 of
                  Certified Surveys on Page 206, as Document No. 973541 being a part of
                  Southwest ¼ of the Northwest ¼ of Section 31, Township 8 North,
                  Range 14 East, Town of Milford, Jefferson County, Wisconsin.
                  EXCEPTING THEREFROM the following parcel of land: Commencing
                  at an aluminum monument at the West ¼ corner of said Section 31;
                  thence North 88°53'03" East, 555.00 feet; thence North 01°06'57" West,
                  176.14 feet to the point of beginning of this description; thence North
                  01°06'57" West, 148.86 feet; thence North 88°53'03" East, 122.00 feet;
                  thence North 01°07'00" West, 157.01 feet; thence South 88°53'03" West,
                  137.59 feet; thence South 00°20'43" west, 144.55 feet; thence South
                  88°53'03" West, 48.06 feet; thence South 00°20'43" West, 161.24 feet;
                  thence North 88°53'03" East, 71.46 feet to the point of beginning.


including any improvements, fixtures, and attachments, such as, but not limited to, mobile homes (the

“Property”). If there is a conflict between the legal description and the street address, the legal

description shall control.

         (c)      The Notice provided for an objection deadline of 21 days from the date of service of the

Notice, to which three days was added pursuant to Bankruptcy Rule 9006(f);

         (d)      The Notice was sufficient in form and content;

         (e)      The objection deadline expired on November 15, 2018;

         (f)      As of November 26, 2018, neither the Debtor nor the Trustee, nor any other party in

interest, filed an objection to the Motion;

         (g)      The Motion is well taken and should be granted as provided herein; and

         (h)      By submitting this Order to the Court for entry, the undersigned counsel for Creditor

certifies under penalty of perjury that, on the date this Order was presented Rose L. Brand &

Associates, P.C. searched the data banks of the Department of Defense Manpower Data Center

(“DMDC”), and found that the DMDC does not possess any information indicating that the Debtor is

currently on active military duty of the United States.


8015-098-B 6753285.docx mdb                        2
     Case 18-12309-j7         Doc 15    Filed 11/28/18    Entered 11/28/18 11:26:09 Page 2 of 5
 

         IT IS THEREFORE ORDERED:

         1.       Pursuant to 11 U.S.C. §362(d), Creditor and any and all holders of liens against the

Property, of any lien priority, are hereby are granted relief from the automatic stay:

                 (a)          To enforce its rights in the Property, including foreclosure of liens and a

foreclosure sale, under the terms of any prepetition notes, mortgages, security agreements, and/or other

agreements to which Debtor is a party, to the extent permitted by applicable non-bankruptcy law, such

as by commencing or proceeding with appropriate action against the Debtor or the Property, or both, in

any court of competent jurisdiction; and

                  (b)         To exercise any other right or remedy available to it under law or equity with

respect to the Property.

         2.       The Trustee is deemed to have abandoned the Property from the estate pursuant to 11

U.S.C. §554 as of the date of entry of this Order, and the Property therefore no longer is property of the

estate. As a result, Creditor need not name the Trustee as a defendant in any state court action it may

pursue to foreclosure liens against the Property and need not notify the Trustee of any sale of the

Property.

         3.       The automatic stay is not modified to permit any act to collect any deficiency or other

obligation as a personal liability of the Debtor, in the event that a discharge order is entered. The

Debtor can be named as a defendant in litigation to obtain judgment or to repossess the Property in

accordance with applicable non-bankruptcy law, pursuant to any discharge order entered.

         4.       This Order does not waive Creditor’s claim against the estate for any deficiency owed

by the Debtor after any foreclosure sale or other disposition of the Property. Creditor may filed an

amended proof of claim this bankruptcy case within thirty (30) days after a foreclosure sale of the

Property, should it claim that Debtor owe any amount after the sale of the Property.

         5.       This Order shall continue in full force and effect if this case is dismissed or converted to

a case under another chapter of the Bankruptcy Code.
8015-098-B 6753285.docx mdb                           3
     Case 18-12309-j7             Doc 15    Filed 11/28/18    Entered 11/28/18 11:26:09 Page 3 of 5
 

         6.       This order is effective and enforceable upon entry. The 14-day stay requirement of

Fed.R.Bankr.P. 4001(a)(3) is waived.

         7.       Creditor is further granted relief from the stay to engage in loan modification

discussions or negotiations or other settlement discussions with the Debtor and to enter into a loan

modification with the Debtor.


                                       XXX END OF ORDER XXX




8015-098-B 6753285.docx mdb                     4
     Case 18-12309-j7         Doc 15   Filed 11/28/18   Entered 11/28/18 11:26:09 Page 4 of 5
 


RESPECTFULLY SUBMITTED:

ROSE L. BRAND & ASSOCIATES, P.C.

By: /s/Andrew P. Yarrington
ANDREW YARRINGTON
Attorney for Creditor
7430 Washington NE
Albuquerque, NM 87109
Telephone: (505) 833-3036
Andrew.Yarrington@roselbrand.com
 

Copied to:

Jackie Jo Scholten
Debtor
2835 Teresita St.
Las Cruces, NM 88005

R Trey Arvizu, III
Attorney for Debtor
PO Box 1479
Las Cruces, NM 88004-1479
Telephone: 575-527-8600
trey@arvizulaw.com

Philip J. Montoya
Chapter 7 Trustee
1122 Central Ave SW Ste #3
Albuquerque, NM 87102
Telephone: (505) 244-1152




8015-098-B 6753285.docx mdb                     5
     Case 18-12309-j7         Doc 15   Filed 11/28/18   Entered 11/28/18 11:26:09 Page 5 of 5
